DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/9116, 385, attorney docket SP19-297. Application 16916385, filed 06/30/2020, claims priority from Provisional Application 62868997, filed 06/30/2019; Provisional Application 62881359, filed 07/31/2019; and from Provisional Application 62893865, filed 08/30/2019; and is assigned to Corning Incorporated. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are pending and are considered below. 

Response to Arguments
Applicant has corrected the specification and the typographical error and the parentheticals that were noted in the previous action, and the specification and claim objections are withdrawn.
Applicant has amended claims 7 8 9 and 10 to overcome the §112b rejection clarity and antecedent, which are withdrawn.
Applicant has correctly argued that the structural relationship between the core and cladding layers in claims 1 and 11 is self-evident and known in the art the structural relationship. Examiner agrees and withdraws the rejection
Applicant has amended claims 7 to overcome the §112b of claims 10 and 11 for indefiniteness which is withdrawn.  
Finally, Applicant has removed the limitation “desired” and defined the limitations “effective CTE” which were determined to be relative terms, so that §112 rejection of claims 10 and 11 is withdrawn.
.  
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or make obvious the method which includes thinning the cladding layer of the claimed laminated glass substrate after attaching the fan-out layers and IC device onto the glass as recited in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893